

115 HR 4155 IH: Congressional Sexual Harassment Training Act
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4155IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mrs. Lawrence (for herself, Ms. Bass, Mr. Brown of Maryland, Mr. Jeffries, Mr. Clay, Ms. Eddie Bernice Johnson of Texas, Mr. Ellison, Ms. Sewell of Alabama, Mr. Danny K. Davis of Illinois, Mr. David Scott of Georgia, Mr. Lawson of Florida, Mr. Lewis of Georgia, Mrs. Beatty, Ms. Kelly of Illinois, Mrs. Demings, Ms. Lee, Mr. Cleaver, Mr. Butterfield, Mr. Johnson of Georgia, Ms. Maxine Waters of California, Ms. Blunt Rochester, Mr. Evans, Mrs. Watson Coleman, Ms. Norton, Mr. Hastings, Ms. Fudge, Ms. Wilson of Florida, Mr. Conyers, Mr. Bishop of Georgia, Mr. Payne, Ms. Plaskett, Mr. Carson of Indiana, Ms. Bordallo, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Ms. Jackson Lee, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to require employing offices under such Act
			 to enroll the employees of such offices every two years in the program
			 carried out by the Office of Compliance to train employees in the
			 protections against sexual harassment provided under the Act, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Congressional Sexual Harassment Training Act. 2.Requiring employing offices under Congressional Accountability Act of 1995 to enroll employees in Office of Compliance programs on sexual harassment (a)Mandatory enrollment in programsPart E of title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1361 et seq.) is amended by adding at the end the following new section:
				
					226.Mandatory enrollment of employees in Office of Compliance programs on sexual harassment
 (a)Biennial training for employees of employing officesEach employing office shall ensure that each covered employee of the employing office enrolls every two years in the program of education carried out by the Office of Compliance under section 301(h) to inform covered employees of the rights provided under this Act against sexual harassment.
 (b)Additional initial trainingIn addition to the biennial enrollment required under subsection (a), each employing office shall ensure that each covered employee of the employing office enrolls in the program described in subsection (a) not later than—
 (1)in the case of a covered employee who is a covered employee of the employing office as of the date of the enactment of this section, 90 days after such date; or
 (2)in the case of a covered employee who first becomes a covered employee of the employing office after the date of the enactment of this section, 60 days after first becoming a covered employee of the employing office.
 (c)Exclusion of applicants and former employeesIn this section, the term covered employee with respect to an employing office does not include an applicant for employment or a former employee..
 (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to part E of title II the following new item:
				
					
						Sec. 226. Mandatory enrollment of employees in Office of Compliance programs on sexual harassment..
			